Citation Nr: 0525937	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  97-32 751A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Counsel


INTRODUCTION

The veteran had active service from October 1965 to October 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  That decision denied service connection for 
bilateral hearing loss and tinnitus.

The Board remanded the claim for further development in 
August 2003.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The evidence reasonably shows that the veteran's 
bilateral hearing loss had its origins during service.

3.  The evidence of record does not reasonably show that the 
veteran's tinnitus had its origins during service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2004).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2005).  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002).  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
the claims and complied with the VA's notification 
requirements.  The SOC and SSOCs considered the merits of the 
substantive issue.  The communications, such as a letter from 
the RO dated in May 2004, provided the veteran with an 
explanation of what evidence was to be provided by the 
appellant and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The SOC and SSOCs advised him of the 
evidence that had been obtained and considered.  The RO also 
supplied the veteran with the applicable regulations in the 
SOC and SSOCs.  The basic elements for establishing the 
claims have remained unchanged despite the change in the law 
with respect to duty to assist and notification requirements.  
The VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  A review of the file shows that the RO made 
appropriate efforts to attempt to obtain all relevant 
evidence.  The evidence includes the veteran's service 
medical records and post service treatment records.  The 
veteran was afforded a VA examination.  He has declined a 
hearing.  The Board does not know of any additional relevant 
evidence which is available that has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claims.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

The Board notes that in Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005), the Court noted, citing 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), that a VCAA notice must be provided to a claimant before 
the initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim.  A VCAA notice 
was not provided to the appellant before the RO decisions 
regarding the claim for benefits.  However, in Mayfield the 
Court noted that an error in the timing of the notice is not 
per se prejudicial and that to prove prejudice, the appellant 
had to claim prejudice with specificity.  In the present 
case, the Board finds that there was no prejudice to the 
veteran.  The Court in Mayfield noted that there could be no 
prejudice with an error in the timing of the VCAA notice if 
its purpose of affording the claimant a meaningful 
opportunity to participate effectively in the processing of 
the claim, was satisfied.  In other words, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  That is 
what was done in the present case.  The veteran was given the 
VCAA notice letter and was given an ample opportunity to 
respond.  The veteran has not claimed any prejudice as a 
result of the timing of the VCAA letter.  Therefore, to 
decide the appeal would not be prejudicial error.  

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  By various informational letters, 
an SOC and the SSOCs, and their accompanying notice letters, 
the AOJ satisfied the fourth element of the notice 
requirements.

In the circumstances of this case, another remand to have the 
RO take additional action under the VCAA and the new 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the claimant in this case.  Further 
development and further expending of the VA's resources are 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the claimant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Factual Background

Service medical records indicate that, on the September 1965 
entrance examination report, puretone thresholds were as 
follows:

 

No other audiology results are documented in the service 
medical records.  In addition, service medical records do not 
contain complaints, findings or treatment associated with 
hearing loss or tinnitus.

Service personnel records indicate that the veteran's 
military occupational specialty was power man.  The veteran 
stated that he was a mechanic and spent his time working on 
various sized generators, which were extremely loud.

A November 1989 private treatment note reflected puretone 
thresholds were as follows:

 


A December 1989 private treatment note reported puretone 
thresholds were as follows:

 

Speech recognition scores were 72 percent on the right and 76 
percent on the left.

A January 2003 VA examination report noted that the claims 
folder was reviewed.  The veteran reported that he was a 
generator repairman during service.  He stated he was a 
forklift operator subsequent to service.  He reported a 
history of progressive hearing loss that dated back 30 years, 
and tinnitus dating back 10 to 15 years.  The examiner stated 
that he reviewed the veteran's service medical records, which 
failed to document tinnitus or hearing loss while on active 
duty.  The examiner stated that it is "less likely than not 
that [the veteran's] current hearing loss and tinnitus are 
related to noise exposure that occurred while on active 
duty."  At the examination, puretone thresholds were as 
follows:

 

Speech recognition scores were 84 percent in the right ear 
and 92 percent in the left ear.

A June 2004 letter from the veteran's private physician 
stated the following:

In light of the severity of [the 
veteran's] high frequency hearing 
loss, it would stand to reason 
that the sound pressure level 
output of the large power unit 
generators would be related to a 
high frequency hearing loss.  
Depending on the output of these 
generators and the availability of 
hearing protection or lack of 
could be associated to noise 
induced hearing loss.

III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
sensorineural hearing loss, if manifest to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

If a hearing loss is incurred while in service, it will be 
considered a disability for which service connection may be 
granted if the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 26 decibels or greater; 
or the speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence does supports a grant of 
service connection for bilateral hearing loss, but not for 
tinnitus.  The Court has held that in order to establish 
service connection, there must be evidence of both a service- 
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The veteran currently has a level of hearing loss that is 
considered a disability for VA compensation purposes. His 
auditory threshold is greater than 40 decibels in multiple 
frequencies bilaterally.  See 38 C.F.R. § 3.385.

The question of whether the veteran's current problems with 
hearing loss and tinnitus had their onset in or are otherwise 
related to active service, involves competent medical 
evidence as to medical causation.  Grottveit v. Brown, 5 Vet. 
App. 91, 92 (1993).

The Board notes that the veteran has reported that he 
incurred his hearing loss and tinnitus in service.  However, 
he is a lay person and his observations are not sufficiently 
dispositive of clinical matters and questions pertinent to 
these claims such as to provide the necessary nexus between 
the veteran's service and his current diagnoses of bilateral 
hearing loss and tinnitus.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

With regard to the veteran's claim for service connection for 
bilateral hearing loss, the first documented clinical 
findings of hearing loss of record is the November 1989 
private treatment note, over twenty years after service.  The 
January 2003 VA examiner reviewed the veteran's claims file 
and specifically noted that service medical records did not 
document hearing loss or tinnitus.  He indicated in the 
examination report that the veteran's hearing loss was "less 
likely than not" related to service.  However, the veteran's 
private physician, in the June 2004 letter, has specifically 
stated that "in light of the severity of [the veteran's] 
high frequency hearing loss, it would stand to reason that 
sound pressure level output of the large power unit 
generators would be related to a high frequency hearing 
loss."  The veteran's private physician has offered a 
rationale for relating the veteran's hearing loss to service.  
There is currently no evidence of record that would make the 
VA examiner' s opinions more probative than that of the 
veteran's private physician.  Accordingly, affording the 
veteran the benefit of reasonable doubt, the Board finds that 
the evidence is at least in equipoise and that service 
connection for bilateral hearing loss is warranted.  See 
Gilbert, 1 Vet. App. at 55.

The first complaints of tinnitus are initially documented in 
January 2003, almost forty years after the veteran's 
separation from service.  The examiner in June 2003 offered 
an opinion to the effect that tinnitus was "less likely than 
not" related to service.  In addition, the Board notes that 
while the veteran's private physician related his hearing 
loss to service, the June 2004 letter, from that individual, 
did not refer to tinnitus.  In the absence of other probative 
evidence that could mitigate, or have the effect of at least 
balancing, this evidentiary circumstance, service connection 
for tinnitus is also denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


